Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-11 & 13 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which were not described in the specification in such a way as to reasonably Claim 9 have been amended to add a limitation “a gate bus region electrically coupled to the one or more gate regions and down into the drift region surrounding the structure of the one or more gate regions, one or more gate insulator regions and the one or more source regions”. The Applicant has asserted that the amendments to the claim do not add new subject matter and pointed to paragraphs 0020-0037 and Figs. 2, 3 and 4A-4B for support. Unfortunately, the Examiner could not locate either in the drawing or in the specification any support for the amendment. The gate bus region has not been found to be disposed down into the drift region. Rather, it has been found to be disposed above the drift region (for example, see Figs. 3, 5A and 5B). 						Appropriate correction/clarification is requested.	

Claims 10-11 & 13 inherit the 35 U.S.C. 112(a) or 35 U.S.C. 112, 1st paragraph (pre-AIA ) rejections based on their dependencies on claim 9.
					

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 9-11 & 13 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.					
Claim 9 have been amended to add a limitation “a gate bus region electrically coupled to the one or more gate regions and down into the drift region surrounding the structure of the one or more gate regions, one or more gate insulator regions and the one or more source regions”. The Applicant has asserted that the amendments to the claim do not add new subject matter and pointed to paragraphs 0020-0037 and Figs. 2, 3 and 4A-4B for support. Unfortunately, the Examiner could not locate either in the drawing or in the specification any support for the amendment. The gate bus region has not been found to be disposed down into the drift region. Rather, it has been found to be disposed above the drift region (for example, see Figs. 3, 5A and 5B). 						Appropriate correction/clarification is requested.	
	
Claims 10-11 & 13 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112, 2nd paragraph (pre-AIA ) rejections based on their dependencies on claim 9.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Tu et al. (Patent No.: US 2015/0340433 A1).

Regarding Claim 9, Tu et al. discloses a transistor composing:											a drain region (Par. 0032-0033, Figs. 2A-2B  – this prior art teaches that their power semiconductor could have a trench gate power semiconductor structure);					a drift region disposed on the drain region (Par. 0032-0033 - implied; this prior art teaches, as mentioned above, that their power semiconductor can have a trench gate power semiconductor structure or a planar gate power semiconductor structure; in the case of a trench gate power semiconductor structure, the presence of a drift region on the drain region is implied);		one or more gate regions disposed down into the drift region (Par. 0032-0033, Figs. 2A-2B – implied; this prior art teaches, as mentioned above, that their power semiconductor could have a trench gate power semiconductor structure or a planar gate power semiconductor structure; it also clearly mentions that in the case of a trench gate power semiconductor structure, gate regions 112 are disposed in a trench formed on the surface of the substrate; for reference see implied; this prior art teaches, as mentioned above, that their power semiconductor could have a trench gate power semiconductor structure or a planar gate power semiconductor structure; it also clearly mentions that in the case of a trench gate power semiconductor structure, gate regions 112 are disposed in a trench formed on the surface of the substrate; in such a structure one or more source regions are implied; for reference see a typical trench gate power semiconductor structure depicted in  Fig. 2 of US Patent 6,239,463 B1 – source region 25; gate region 26);					one or more body regions disposed between the one or more source regions and the drift region, and disposed proximate the one or more gate regions (Par. 0032-0033, Figs. 2A-2B – this prior art teaches that their power semiconductor could have a trench gate power semiconductor structure; body region is implied; for reference see a typical trench gate power semiconductor structure depicted in  Fig. 2 of US Patent 6,239,463 B1 – body region 23); 			;		one or more gate insulator regions disposed between the one or more gate regions and the one or more source regions, between the one or more gate regions and the one or more body regions, between the one or more gate regions and the drift region, and between the one or more gate regions and the drain region (Par. 0032-0033, Figs. 2A-2B – implied; for reference see a typical trench gate power semiconductor structure depicted in  Fig. 2 of US Patent 6,239,463 B1 – gate insulator regions 27);											a gate bus region electrically coupled to the one or more gate regions and down into the drift region surrounding the structure of the one or more gate regions, one or more gate insulator regions and the one or more source regions (Fig. 2D – gate bus region comprising 142 (gate 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-2 & 4-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Tu et al. (Patent No.: US 2015/0340433 A1)  or, in the alternative, under 35 U.S.C. 103 as obvious over Tu et al. (Patent No.: US 2015/0340433 A1) in view of Cheng et al. (Pub. No. : US 2014/0264562 A1).
Regarding Claim 1, Tu et al. discloses a transistor composing:											a drain region disposed in a substrate (Par. 0032-0033, Figs. 2A-2B  – this prior art teaches that their power semiconductor could have a trench gate power semiconductor structure or a planar gate power semiconductor structure);								a drift region disposed on the drain region (Par. 0032-0033 - implied; this prior art teaches, as mentioned above, that their power semiconductor can have a trench gate power semiconductor structure or a planar gate power semiconductor structure; in the case of a trench gate power semiconductor structure, the presence of a drift region on the drain region is implied); 	one or more gate regions disposed in a core area of the substrate and disposed down into the drift region (Par. 0032-0033, Figs. 2A-2B – implied; this prior art teaches, as mentioned above, that their power semiconductor can have a trench gate power semiconductor structure or a planar gate power semiconductor structure; it also clearly mentions that in the case of a trench gate power semiconductor structure, gate regions 112 are disposed in a trench formed on the surface of the substrate; for reference see a typical trench gate power semiconductor structure depicted in  Fig. 2 of US Patent 6,239,463 B1 – gate region 26);					 	one or more source regions disposed proximate the one or more gate regions (Par. 0032-0033, Figs. 2A-2B – implied; this prior art teaches, as mentioned above, that their power semiconductor could have a trench gate power semiconductor structure or a planar gate power semiconductor structure; it also clearly mentions that in the case of a trench gate power semiconductor structure, gate regions 112 are disposed in a trench formed on the surface of the body region is implied; for reference see a typical trench gate power semiconductor structure depicted in  Fig. 2 of US Patent 6,239,463 B1 – body region 23); 				one or more gate insulator regions disposed between the one or more gate regions and the one or more source regions, between the one or more gate regions and the one or more body regions, between the one or more gate regions and the drift region, and between the one or more gate regions and the drain region (Par. 0032-0033, Figs. 2A-2B – implied; for reference see a typical trench gate power semiconductor structure depicted in  Fig. 2 of US Patent 6,239,463 B1 – gate insulator regions 27); and									an electrically active chip seal ring region disposed down into the drift region in a periphery region surrounding the core area, and coupled to the one or more gate regions (abstract, Par. 0032-0036 & 0043, Figs. 2A-2E & 5A-5D – periphery region A2; active chip seal ring region 122; electrically active chip seal ring region 122 is coupled to the one or more gate regions 112 through gate metal pad 142; this prior art teaches, as mentioned above, that their power semiconductor could have a trench gate power semiconductor structure or a planar gate power semiconductor structure; it also clearly mentions that in the case of a trench gate power semiconductor structure, chip seal ring region will also be formed in a trench (Par. 0043)).		In the alternative, assuming arguendo that Tu et al. is not emphatic enough regarding an Cheng et al. implicitly teaches					            	                                   an electrically active chip seal ring region disposed down into the drift region (Par. 0035-0043, Figs. 1-2 - chip seal ring region 20/22; drift region 14, source region 24, body region 16).		It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Cheng et al. to adapt a transistor composing: an electrically active chip seal ring region of Tu et al. is disposed down into the drift region in order to improve the performance of the power device such as improving its breakdown voltage.
Regarding Claim 2, Tu et al., as applied to claim 1, discloses the transistor, further comprising a gate bus region, wherein at least a portion of the gate bus region is integral to the electrically active chip seal ring region (Fig. 2D – gate bus region comprising 142 (gate metal pad); at least under BRI at least a portion of the gate bus region 142 could be considered to be integral to the electrically active chip seal ring region 122).
Regarding Claim 4, Tu et al., as applied to claim 1, discloses the transistor, wherein: 										the drain region comprises a heavily n-doped semiconductor (Par. 0020 & 0032-0036 – implied); 												the drift region comprises a moderate or lightly n-doped semiconductor (Par. 0020 & 0032-0036 – implied); 										the one or more body regions comprise a moderately p-doped semiconductor (Par. 0020 & 0032-0036 – implied); the one or more source regions comprise a heavily n-doped semiconductor (Par. 0020 & 0032-0036 – implied); and 					
Regarding Claim 5, Tu et al., as applied to claim 1, discloses the transistor, further comprising: one or more chip seal ring/gate coupling regions coupled between the one or more gate regions and the electrically active chip seal ring region (Par. 0031-0036; Fig. 2D – reference numerals 132 and 142 together could be considered as the chip seal ring/gate coupling .regions, it is coupled between the one or more gate regions 112 and the electrically active chip seal ring region 122); and							one or more chip seal ring/gate coupling insulator regions disposed between the one or more chip seal ring/gate coupling regions and the one or more body regions (Par. 0031-0036; Fig. 2D – ILD 130 could be considered as chip seal ring/gate coupling insulator regions, body regions 114).
Regarding Claim 6, Tu et al., as applied to claim 5, discloses the transistor, wherein electrically active chip seal ring region and the one or more chip seal ring/gate coupling regions enclose the one or more gate regions and one or more source regions (Par. 0031-0036; Figs. 2A-2E – implied – at least partially encloses).
Regarding Claim 7, Tu et al., as applied to claim 1, discloses the transistor, further comprising a chip seal ring insulator region disposed between the electrically active chip seal ring region and the one or more body regions (Par. 0031-0036; Fig. 2D – ILD 130 could be considered as chip seal ring/gate coupling insulator regions, body regions 114).
Regarding Claim 8, Tu et al., as applied to claim 7, discloses the transistor, further comprising a first electrically active chip seal ring region disposed between a second electrically active chip seal ring region and the drain region, wherein the chip seal ring insulator region is further disposed between the first' and second electrically active chip seal ring regions and the one or more body regions (Par. 0032-0033, Figs. 2A-2E - ; first electrically active chip seal ring region 122; this prior art teaches that the transistor can have a trench gate power semiconductor structure or a planar gate power semiconductor structure; this prior art further teaches that the transistor comprises at least one electrically active chip seal ring region implying that there could be potentially more; if there are more than one electrically active chip seal ring region, the innermost electrically active chip seal ring region could be considered as the first electrically active chip seal ring region and the one surrounding the first electrically active chip seal ring region could be considered as the second electrically active chip seal ring region; for a planar gate power semiconductor structure this will imply that first electrically active chip seal ring region disposed between a second electrically active chip seal ring region and the drain region).


Claims 10-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Tu et al. (Patent No.: US 2015/0340433 A1), as applied to claim 9, or, in the alternative, under 35 U.S.C. 103 as obvious over Tu et al. (Patent No.: US 2015/0340433 A1), as applied to claim 9, further in view of Cheng et al. (Pub. No. : US 2014/0264562 A1).

Regarding Claim 10, Tu et al., as applied to claim 9, discloses the transistor, wherein the gate bus region (gate bus region comprising 142) comprises: 		an electrically active chip seal ring region disposed down into the drift region (abstract, Par. 0032-0036 & 0043, Figs. 2A-2E & 5A-5D – periphery region A2; active chip seal ring region 122; electrically active chip seal ring region 122 is coupled to the one or more gate regions 112 through gate metal pad 142; this prior art teaches, as mentioned above, that their power semiconductor could have a trench gate power semiconductor structure or a planar gate power semiconductor structure; it also clearly mentions that in the case of a trench gate power semiconductor structure, chip seal ring region will also be formed in a trench (Par. 0043));		a first metallization layer disposed over the one or more gate regions, the one or more source regions, the one or more body regions, the one or more gate insulator regions and the electrically active chip seal ring region (abstract, Par. 0032-0036, Figs. 2A-2E – first metallization layer 142);									a chip seal ring contact extending around the electrically active chip seal ring region and coupled between the first metallization layer and the electrically active chip seal ring region  (abstract, Par. 0032-0036, Figs. 2A-2E); and								one or more gate contacts coupled between the first metallization layer and the one or more gate regions (abstract, Par. 0032-0036, Figs. 2A-2E).							In the alternative, assuming arguendo that Tu et al. is not emphatic enough regarding an electrically active chip seal ring region disposed down into the drift region,			Cheng et al. implicitly teaches					            	                                   an electrically active chip seal ring region disposed down into the drift region (Par. 0035-0043, Figs. 1-2 - chip seal ring region 20/22; drift region 14, source region 24, body region 16).	Cheng et al. to adapt a transistor composing: an electrically active chip seal ring region of Tu et al. is disposed down into the drift region in order to improve the performance of the power device such as improving its breakdown voltage.
Regarding Claim 11, Tu et al., as applied to claim 10, discloses the transistor, wherein the gate bus region is configured to seal the structure of the one or more gate regions, one or more gate insulator regions and the one or more source regions from contaminants migrating in through the one or more dielectric layers (abstract, Par. 0032-0036, Figs. 2A-2E – at least partially seals).


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Tu et al. (Patent No.: US 2015/0340433 A1), as applied to claim 9 or, in the alternative, under 35 U.S.C. 103 as obvious over Tu et al. (Patent No.: US 2015/0340433 A1), as applied to claim 9 further in view of Losse et al. (Pub. No. : US 2018/0337171 A1).
Regarding Claim 13, Tu et al., as applied to claim 9, discloses the transistor, wherein: 										the drain .region comprises a heavily n-doped semiconductor (abstract, Par. 0032-0036, Figs. 2A-2E – implied); 											 the drift region comprises a moderate or lightly n-doped semiconductor (abstract, Par. 0032-0036, Figs. 2A-2E – implied – power devices are known to have lightly doped semiconductor in order to enhance the breakdown voltage);  						the one or more body regions comprise a moderately p~doped semiconductor  (abstract, In the alternative, assuming arguendo that Tu et al. is not emphatic enough regarding the transistor, wherein: gate bus region comprises a heavily n-doped semiconductor,				Losse et al. implicitly teaches					            	                                   the transistor, wherein: gate bus region comprises a heavily n-doped semiconductor (Par. 0038 – this prior art teaches that the gate bus region might be made of a low-impedance material, including but not limited to metals, highly doped polysilicon; metal silicides etc.; this prior art implies that metals as well as heavily n-doped polysilicon will work well as a material for gate bus region).												Tu et al. discloses the claimed invention except for the transistor, wherein: gate bus region comprises a heavily n-doped semiconductor.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the transistor, wherein: gate bus region comprises a heavily n-doped semiconductor, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious.

Response to Arguments
Applicants’ arguments filed on 03/01/2021 have been fully considered but they are moot because of the new grounds of rejection necessitated by amendments made to the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

03/12/2021